          Case 1:21-cv-10665-IT Document 12 Filed 08/13/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



  STEVEN A. FLORIO,

                                 Plaintiff,

                            v.

  COMMONWEALTH OF MASSACHUSETTS,
  GOVERNOR CHARLES D. BAKER, individually
  and in his official capacity, MARYLOU                   Civil Action No. 1:21-cv-10665-IT
  SUDDERS, individually and in her capacity as
  Secretary of Health and Human Services,
  CATHERINE STARR, individually and in her
  capacity as Secretariat Human Resources Officer,
  and ERICA CRYSTAL, individually and in her
  capacity as Executive Office of Health of Human
  Services Labor Relations Director and Deputy
  General Counsel for the Commonwealth of
  Massachusetts,

                         Defendants.


                          DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), and Local Rule 7.1, Defendants hereby

move to dismiss all counts of Plaintiff’s First Amended Complaint.

       In support of this Motion, Defendants repeat and incorporate by reference Defendants’

Memorandum of Law in Support of Their Motion to Dismiss.

       WHEREFORE, Defendants respectfully request that this Court:

       A. Dismiss all counts of Plaintiffs First Amended Complaint; and

       B. Grant such other and further relief as equity and justice require.




                                                1
           Case 1:21-cv-10665-IT Document 12 Filed 08/13/21 Page 2 of 3




                                            COMMONWEALTH OF MASSACHUSETTS;
                                            GOVERNOR CHARLES E. BAKER, individually
                                            and in his official capacity; MARYLOU
                                            SUDDERS, individually and in her capacity as
                                            Secretary of Health and Human Services;
                                            CATHERINE STARR, individually and in her
                                            capacity as Secretariat Human Resources Officer;
                                            and ERICA CRYSTAL, individually and in her
                                            capacity as Executive Office of Health and Human
                                            Services Labor Relations Director and Deputy
                                            General Counsel for the Commonwealth of
                                            Massachusetts,

                                            By their Attorney,

                                            MAURA HEALEY
                                            ATTORNEY GENERAL



                                            /s/ Eric A. Martignetti
                                            Kendra Kinscherf, BBO # 670472
                                            Eric A. Martignetti, BBO # 678377
                                            Assistant Attorneys General
                                            Government Bureau/Trial Division
                                            One Ashburton Place, 18th Floor
                                            Boston, MA 02108
                                            kendra.kinscherf@mass.gov
                                            (617) 727-2200, ext. 2888
                                            eric.martignetti@mass.gov
                                            (617) 727-2200, ext. 2314


           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1(a)(2)

      I, Eric A. Martignetti, hereby certify that on August 5, 2021 at 2 p.m., my co-counsel
Kendra Kinscherf and I conferred with Plaintiff’s counsel, Carlin J. Phillips and Philip N.
Beauregard, in good faith. The parties were not able to resolve the issues.


                                            /s/ Eric A. Martignetti
                                            Eric A. Martignetti




                                               2
           Case 1:21-cv-10665-IT Document 12 Filed 08/13/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)
and copies were sent by first-class mail to those indicated as non-registered participants on
August 13, 2021.


                                              /s/ Eric A. Martignetti
                                              Eric A. Martignetti




                                                  3
